      Case 4:18-cv-03368 Document 44 Filed on 08/27/20 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                      ENTERED
                                                                                     August 27, 2020
                                                                                 David J. Bradley, Clerk
                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 UNITED STATES,                                 §    CIVIL ACTION NO. 4:18-CV-3368
 Plaintiff,                                     §   The Honorable Charles R. Eskridge III
                                                §
 STATE OF TEXAS,                                §
 Plaintiff, and                                 §
                                                §
 BAYOU CITY WATERKEEPER,                        §
 Plaintiff-Intervenor,                          §
                                                §
 v.                                             §
                                                §
 CITY OF HOUSTON,                               §
 Defendant.                                     §

                                          Order

       The Court extends the response and submission dates for the Opposed Motion for

Entry of Consent Decree Filed by Plaintiffs United States and State of Texas by seven

days. Bayou City Waterkeeper’s response shall be due on September 4, 2020, and the

submission date shall be September 14, 2020. This extension shall not affect the schedule

in this case.



Signed on August 27, 2020, at Houston, Texas.



                                                      Charles Eskridge
                                                      United States District Judge
